United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                           January 20, 2005
                                  FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk


                                           No. 04-10054
                                         Summary Calendar


UNITED STATES OF AMERICA,


                              Plaintiff-Appellee,

                                                 versus

JORGE GOMEZ,


                              Defendant-Appellant.

                        ----------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Northern District of Texas
                                   USDC No. 3:98-CR-385-3-H
                        ----------------------------------------------------------

Before WIENER, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

       Jorge Gomez, federal inmate # 32875-077, appeals the district court’s denial of his motion

under FED. R. CRIM. P. 32 to correct the Presentence Report (PSR). The Government’s motion to

dismiss Gomez’s appeal as frivolous is DENIED. Further briefing, however, is unnecessary.

       Complaints regarding the contents of a PSR must be raised prior to the imposition of

sentence; therefore, the district court did not have jurisdiction to consider Gomez’s postsentence

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
motion to correct the PSR. See United States v. Engs, 884 F.2d 894, 895-97 (5th Cir. 1989). This

court is, therefore, without jurisdiction over Gomez’s appeal. See United States v. Key, 205 F.3d
773, 774 (5th Cir. 2000). The judgment of the district court is VACATED, and the appeal is

DISMISSED.




                                              -2-